          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VANDYKE JOHNSON,

                                Plaintiff,

                    -against-

 CITY OF NEW YORK; N.Y.P.D. OFFICER
 RANDAZZO, Badge No. 959119; N.Y.P.D.                             20-CV-3083 (LLS)
 OFFICER HOTONIEL DIAZ; JOHN DOE
 #1; JOHN DOE #2; RACHAEL GARCIA;                                ORDER TO AMEND
 WANDALY TORRES; THE NEW YORK
 CITY DEPARTMENT OF EDUCATION;
 DIANA ALMA, CPS Worker; and DAVID A.
 HANSELL, Commissioner of Children’s
 Services,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, asserting claims

arising from his arrests on charges of assault and child endangerment and violating a temporary

restraining order. He also brings claims against the principal and parent coordinator of his child’s

school, alleging that they called the police when he sent his cousin to pick up the child from

school, even though Plaintiff had some type of court order.

       By order dated April 17, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court grants

Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);
            Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 2 of 27



see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The following allegations are from Plaintiff Van Dyke Johnson’s complaint. On August

22, 2019, Plaintiff and his wife both arrived home at about 3:00 p.m. (ECF 2 at 6, ¶ 26). A


                                                   2
           Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 3 of 27



neighbor who had been “monitoring” Plaintiff’s children, aged 15 and 6 years old, told Plaintiff

that the 15-year-old child was “using corporal punishment” against the younger child. Plaintiff

and his wife had a “verbal dispute,” and the neighbor suggested that they “take [a] breather.”

(Id.).

         Later that day, Plaintiff called his wife’s cell phone to “check on her whereabouts and

safety,” and a police officer answered it and informed him that his wife and children were at the

police station. (Id. at ¶ 27). Plaintiff took a taxi to the 33rd Precinct, but he was not permitted to

see his wife or children. (Id. at ¶ 29). Officers then asked Plaintiff if he was willing to answer

questions, but he declined. (Id. at ¶ 28).

         Police Officer Randazzo wrote a police report stating that the fifteen-year-old “suffered

redness to her neck, scratches on her ankle and was dragged out of the bedroom.” (Id. at ¶ 32).

Both Officer Randazzo and Police Officer Hotoniel Diaz took photos of the injuries (id. at ¶¶ 33,

40), and they arrested Plaintiff on charges of endangering the welfare of a child, assault in the

third degree, and harassment, (id. at ¶ 33, 38). Officer Diaz “stated to A.C.S. that he personally

observed scratches and bruises on or about [the child’s] neck.” (Id. at ¶ 40). Plaintiff alleges that

he did not abuse his children and that he “is accusing” Randazzo and Diaz of fabricating

evidence. (Id. at ¶¶ 36, 41.)

         The following day, Diana Alma, a child protective services worker for the Administration

for Children’s Services (ACS) had a pediatrician at New York Presbyterian Hospital examine the

children in the emergency room. (Id. at ¶ 45). The doctor “found no injuries or marks.” (Id.) On

August 28, 2019, Alma filed a neglect petition in Family Court “against Plaintiff.” (Id. at ¶¶ 43,

62).




                                                   3
              Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 4 of 27



          On November 25, 2019, the criminal charges against Plaintiff were dismissed. (Id. at

¶ 46). That same day, Plaintiff returned to the apartment where his wife and children were living;

he states that he was “not aware of [and had not been] served with [the] outstanding protective

order.” (Id. at ¶ 47.) ACS worker Alma arrived at the residence to see Plaintiff’s children. At

some point, Alma “called 911.” (Id. at ¶ 70). She returned an hour later with officers from the

33rd Precinct and a copy of an ex parte restraining order. John Doe #1 arrested Plaintiff even

though Plaintiff “provided a copy of the dismissal of the criminal court case” for the August 22,

2019 child endangerment charges. (Id. at ¶ 52.)

          On March 18, 2020, Alma testified in the Family Court that “there wasn’t a need for the

Plaintiff’s family to go to the emergency room.” (Id. at ¶ 61). 1 On this basis, Plaintiff contends

that Alma “knowingly provided false information” when she filed the neglect petition in August

2019. (Id. at ¶ 62). Plaintiff asserts claims against Alma for abuse of process, false arrest, and

“malicious prosecution of Plaintiff’s State rights under New York Law.” (Id. at ¶ 63). Plaintiff

contends that ACS Commissioner Hansell is “vicariously liable” for Alma’s conduct. (Id. at ¶¶

65-68).

          Plaintiff also brings claims against individuals affiliated with his child’s public school.

Plaintiff had a court order permitting him to see his child under conditions that he does not

specify. (Id. at ¶ 75). Defendant Alma agreed that Plaintiff’s cousin could pick up the daughter

from school but failed to inform Defendant Torres, the school’s parent coordinator, of this, and


          1
          Plaintiff brought a prior suit arising out of the same incidents, seeking $1 million in
damages and “emergency relief” in connection with the ex parte temporary restraining order and
neglect petition. See Johnson v. Alma, No. 19-CV-8093 (CM) (S.D.N.Y. Oct. 15, 2019)
(abstaining under Younger v. Harris, 401 U.S. 37 (1971), from exercising jurisdiction over the
matter). In that action, Plaintiff attached a hospital report stating that on August 23, 2019, “Your
child was seen in the emergency room for neck pain. You can use ibuprofen as needed for pain.”
Johnson v. Alma, No. 19-CV-8093 (ECF 4) (Unsigned Order to Show Cause at 8).


                                                    4
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 5 of 27



Torres did not allow Plaintiff’s cousin to leave with the child. (Id. at ¶¶ 75-81). On February 12,

2020, Plaintiff “was waiting outside of the school while Plaintiff’s cousin was inside the school”

to pick up the child. (Id. at 84). Plaintiff called Torres and sent her text messages to demonstrate

that his cousin was “cleared . . . to pick up the Plaintiff’s daughter.” (Id. at ¶ 81).

        Torres and Principal Rachael Garcia called 911, and Officer John Doe #2 arrived. He

arrested Plaintiff on charges of criminal contempt, “suggesting that the Plaintiff willfully violated

the order of protection.” (Id. at ¶ 85). Plaintiff “is anticipating the dismissal of the criminal case

on May 14, 2020.” (Id. at ¶ 87).

        Plaintiff attaches to his complaint a disposition stating that on March 5, 2020, the

criminal contempt charges arising out of his November 25, 2019 arrest were dismissed on speedy

trial grounds. (Id. at 20.) He also attaches a certificate of disposition stating that the charges

against him in connection with the August 22, 2019 arrest were dismissed on November 25,

2019, when his motion to dismiss (on unspecified grounds) was granted. (Id. at 19).

        Plaintiff brings this action against Officers Randazzo, Diaz, and John Does #1 and #2;

ACS Commissioner Hansell and ACS employee Alma; the City of New York and its Department

of Education (DOE); and Principal Garcia and Parent Coordinator Torres. 2 He seeks damages.

                                            DISCUSSION

 A.      False Arrest

        A claim for false arrest under § 1983 looks to state law as a starting point to determine the

elements of a claim for false arrest. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925 (2017)

(“[T]o flesh out the elements of this constitutional tort, we must look for ‘tort analogies.’”); see

also Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding that common law




                                                    5
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 6 of 27



principles are meant simply to guide rather than to control the definition of § 1983 claims and

courts should not “mechanically apply” the law of New York State); Boyd v. City of New York,

336 F.3d 72, 75 (2d Cir. 2003).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       Officers have probable cause to arrest when they have “knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed . . . a crime.” Jaegly

v. Couch, 439 F.3d 149, 152 (2d Cir. 2006). Thus, if “the facts known by the arresting officer at

the time of the arrest objectively provided probable cause to arrest,” the arrest is privileged, and

the plaintiff cannot state a claim for false arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994). When information is received from a putative victim or an

eyewitness, probable cause exists, unless the circumstances raise doubt as to the person’s

veracity. Singer v. Fulton County Sheriff, 63 F.3d 110, 119 (2d Cir.1995).




                                                  6
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 7 of 27



               August 22, 2019 Arrest

        Based on Plaintiff’s allegations about the August 22, 2019 arrest, “the facts known by the

arresting officer at the time of the arrest objectively provided probable cause to arrest.”

Devenpeck, 543 U.S. at 152. Plaintiff alleges that Officers Diaz and Randazzo arrested him after

his wife and child went to the police station, the officers observed that one of the children had

redness and scratches, and were informed – correctly or not – that Plaintiff had dragged the child

out of the bedroom. The facts alleged demonstrate that Officers Diaz and Randazzo had probable

cause to arrest Plaintiff. Even if Plaintiff’s version of events turned out to be true – that Plaintiff

had not dragged the child from the bedroom, or, as Plaintiff seems to imply, that one child had

injured the other – the officers were not required to ascertain the truth of Plaintiff’s claims before

making an arrest. See Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (holding that a

police officer is “not required to explore and eliminate every theoretically plausible claim of

innocence before making an arrest.”). Plaintiff’s allegations are insufficient to suggest that the

officers had reason to doubt the victim’s version of events and Plaintiff therefore fails to state a

§ 1983 claim on which relief can be granted for false arrest.

               November 25, 2019

        Plaintiff alleges that on November 25, 2019, Defendant Alma and Police Officer John

Doe #1 came to the house with a copy of the ex parte temporary restraining order (TRO). The

officer arrested Plaintiff for violating the TRO, despite the fact that Plaintiff showed him the

certificate of disposition demonstrating that the criminal charges against him for child abuse had

been dismissed. (ECF 2 at ¶ 51).

        Dismissal of the criminal charges against Plaintiff has no automatic effect on the validity

of the TRO. Moreover, Plaintiff alleges that the TRO was “outstanding” (id. at ¶ 47), not that the

Family Court had modified or vacated the TRO. Plaintiff’s allegations thus show that there was


                                                   7
           Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 8 of 27



probable cause to arrest him on charges of violating the TRO requiring him to stay away from

the home and children.

        Plaintiff also argues that at the time of the incident, he had not been served with the ex

parte TRO. This, however, is not an issue that the police officer was required to resolve on the

spot before arresting Plaintiff. Curley, 268 F.3d at 70 (“[T]he arresting officer does not have to

prove plaintiff’s version wrong before arresting him.”). Instead, at hearings on the criminal

charges, Plaintiff could raise the argument that he did not knowingly violate the order. Plaintiff’s

allegations in connection with his November 25, 2019 arrest therefore fail to state a claim for

false arrest.

                February 12, 2020 arrest at school

        On February 12, 2020, Officer John Doe #2 arrested Plaintiff outside his child’s school

on charges of violating an order of protection. (ECF 2 at ¶ 85). Plaintiff alleges that “Defendant

Torres and Principal Rachael Garcia called 911,” and the police officer understood from that

phone call that “the Plaintiff willfully violated the order of protection.” (Id. at ¶ 85). Plaintiff’s

criminal proceedings arising from this incident remain pending. (Id. at ¶ 87).

        If criminal proceedings are pending when the plaintiff brings a § 1983 false arrest suit for

damages that could potentially impugn a future conviction, “it is within the power of the district

court, and in accord with common practice, to stay the civil action until the criminal case or the

likelihood of a criminal case is ended.” Wallace v. Kato, 549 U.S. 384, 389-90 (2007). But a false

arrest claim may proceed while charges are pending. See Vallen v. Connelly, 36 Fed. App’x 29,

31 (2d Cir. 2002) (holding that “the termination of proceedings in favor of the accused was not

an element of a claim for false arrest”). Here, the Court elects not stay this action at present

because Plaintiff’s allegations fail to state a claim that he suffered a false arrest on February 12,

2020.


                                                   8
            Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 9 of 27



          Based on Plaintiff’s allegations, the information known to police officer John Doe #2 –

that school officials had called 911 to report that Plaintiff was attempting to pick up his child

despite a TRO directing Plaintiff to stay away– provided probable cause to arrest. Even if

Plaintiff attempted to demonstrate to John Doe #2 that he was not in violation of the TRO by

showing an unspecified “court order” or explaining that the ACS worker had failed to notify the

school that his cousin had permission, this does not negate probable cause. “Once officers

possess facts sufficient to establish probable cause, they are neither required nor allowed to sit as

prosecutor, judge or jury. Their function is to apprehend those suspected of wrongdoing, and not

to finally determine guilt through a weighing of the evidence.” Krause v. Bennett, 887 F.2d 362,

372 (2d Cir. 1989). Plaintiff’s allegations thus fail to state a claim against John Doe #2 for false

arrest.

          The Court also considers whether Defendants Torres or Garcia can be liable for false

arrest arising out of this incident. A “complainant can be held liable for false arrest if the

complainant intentionally provided false information to instigate an arrest by law-enforcement

officials, or had no reasonable basis for the report.” Biswas v. City of New York, 973 F. Supp. 2d

504, 519 (S.D.N.Y. 2013). But if a civilian complainant “had a reasonable basis” for the belief

that a person was committing a crime, this suffices to defeat a false arrest claim “even if a

civilian complainant is ultimately incorrect in his belief as to whether a person is committing a

crime.” Id. (citing TADCO Const. Corp. v. Dormitory Auth. of State of New York, 700 F. Supp.2d

253, 275 (E.D.N.Y. 2010)); see also Pacicca v. Stead, 456 Fed. Appx. 9, 12 (2d Cir. 2011)

(existence of order of protection made it “reasonable” in that case to believe that a crime had

been committed).




                                                   9
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 10 of 27



       Plaintiff alleges that Defendant Alma failed to inform the school’s parent coordinator that

Plaintiff’s cousin had permission to pick up the child. (ECF 2 at ¶¶ 75-81). Plaintiff’s allegations

suggest that school officials had a “reasonable basis” for the belief that Plaintiff was violating the

TRO. Even if Defendants Torres and Garcia were ultimately incorrect that Plaintiff had violated

the TRO, there is no allegation that they made a knowingly false report or lacked any reasonable

basis for calling the police. Plaintiff thus fails to state a § 1983 claim on which relief can be

granted against Defendants Torres and Garcia for false arrest.

B.      Malicious Prosecution

       To state a claim for malicious prosecution, a plaintiff must allege facts showing that:

(1) the defendant initiated or continued a prosecution against the plaintiff; (2) the defendant

lacked probable cause to commence the proceeding or believe the proceeding could succeed;

(3) the defendant acted with malice; and (4) the prosecution terminated in the plaintiff’s favor.

See Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002). Moreover, “a plaintiff asserting a

malicious prosecution claim under § 1983 must . . . show that the underlying criminal proceeding

ended in a manner that affirmatively indicates his innocence.” Lanning v. City of Glens Falls,

908 F.3d 19, 22 (2d Cir. 2018).

       Here, Plaintiff alleges that he faced criminal charges arising from three separate

incidents. (ECF 2 at 2). His allegations show, however, that none of the criminal charges “ended

in a manner that affirmatively indicates his innocence.” Lanning, 908 F.3d at 22. The November

25, 2019 charges were dismissed on speedy trial grounds, which does not indicate Plaintiff’s

innocence. (ECF 2 at 20). The charges arising from the August 22, 2019 incident were dismissed

when an unspecified motion was granted, but Plaintiff gives no information about the grounds

for relief and thus does not show that the proceeding established his innocence. (Id. at 19.)

Finally, Plaintiff alleges that the charges against him arising out of his February 12, 2020


                                                  10
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 11 of 27



interactions with his child’s school are still pending. (Id. at ¶ 87). Plaintiff therefore fails to state

a claim for malicious prosecution in connection with any of these three incidents.

 C.      Fabrication of Evidence

        When a government official manufactures false evidence against an accused, and the use

of that fabricated evidence results in the deprivation of the accused’s liberty, the official infringes

the accused’s constitutional right to a fair trial in a manner that may be redressable in a § 1983

action for damages. McDonough v. Smith, 139 S. Ct. 2149, 2159 (2019); Zahrey v. Coffey, 221

F.3d 342, 348-350 (2d Cir. 2000).

        To state a claim for the denial of a fair trial based on the fabrication of evidence, a

plaintiff must plausibly allege that “an (1) investigating official (2) fabricates information (3) that

is likely to influence a jury’s verdict, (4) forwards that information to prosecutors, and (5) the

plaintiff suffers a deprivation of life, liberty, or property as a result.” Garnett v. Undercover

Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016) (citing Ricciuti v. N.Y.C. Transit Auth., 124 F.3d

123, 130 (2d Cir. 1997)). Testimony that is incorrect or simply disputed should not be treated as

fabricated merely because it turns out to have been wrong. Halsey v. Pfeiffer, 750 F.3d 273, 295

(3d Cir. 2014).

        Here, Plaintiff contends that he “is accusing Defendant Diaz [and Defendant Randazzo]

of fabricating evidence,” including the “‘pictures’ and ‘bruising.’” (ECF 2 at ¶ 102.) To the

extent that Plaintiff disputes that the child’s injuries were attributable to him, this does not make

the officers’ statements that they observed scratches, or their photos of the injuries, fabricated

evidence. Plaintiff also fails to allege any facts that could plausibly support a claim that

Defendants Diaz and Randazzo fabricated the child’s bruises or the photos of the injuries.

Without more, Plaintiff fails to state a claim on which relief can be granted based on fabricated

evidence.


                                                   11
            Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 12 of 27



 D.         Claims against Administration for Children’s Services Defendants

                 Younger Abstention

        “A federal court’s obligation to hear and decide a case is virtually unflagging,” Sprint

Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 77 (2013) (quotation marks and citations omitted), and

even in the presence of parallel state proceedings, abstention from the exercise of federal

jurisdiction is the “exception, not the rule.” Id. at 81-82. 3

        Three exceptional circumstances justify abstention, including situations involving

ongoing parallel (1)“state criminal prosecutions”; (2) “civil proceedings that are akin to criminal

prosecutions”; or (3) civil proceedings that “implicate a State’s interest in enforcing the orders

and judgments of its courts.” Id. at 72. A “state-initiated proceeding to gain custody of children

allegedly abused by their parents” is a civil proceeding akin to a criminal proceeding that comes

within the second Sprint category. Id. at 79 (citing Moore v. Sims, 442 U.S. 415, 419–20 (1979));

see also Kirschner v. Klemons, 225 F.3d 227, 236 (2d Cir. 2000) (“The defining feature of

Younger abstention is that even though either a federal or a state court could adjudicate a given

claim, when there is an ongoing state proceeding in which the claim can be raised, and when

adjudicating the claim in federal court would interfere unduly with the ongoing state proceeding,

the claim is more appropriately adjudicated in state court.”).

        “The Supreme Court has declined to reach the issue whether Younger applies to claims

for money damages, but has noted that even if it does, the federal suit should be stayed, rather

than dismissed, if the money damages sought could not be obtained in the pending state

proceeding.” Id. at 238 (citing Deakins v. Monaghan, 484 U.S. 193, 201-03 (1988)). Thus,


        3
         Abstention under the doctrine articulated in Younger v. Harris, 401 U.S. 37 (1971), is a
“prudential limitation” grounded in considerations of comity rather than a “jurisdictional bar”
derived from Article III of the Constitution. Kaufman v. Kaye, 466 F.3d 83, 88 n.1 (2d Cir. 2006).


                                                   12
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 13 of 27



“abstention and dismissal are inappropriate when damages are sought, even when a pending state

proceeding raises identical issues and we would dismiss otherwise identical claims for

declaratory and injunctive relief, but . . . a stay of the action pending resolution of the state

proceeding may be appropriate.” Id.

        Here, it is unclear if the Family Court neglect proceedings initiated against Plaintiff are

ongoing. Because Plaintiff seeks damages, rather than only injunctive relief, the Court proceeds

to address his claims seeking damages from Defendant Alma for malicious abuse of process. See,

e.g., Jones v. Cnty. of Westchester, 678 F. App’x 48, 50 (2d Cir. 2017) (holding that abstention

was inappropriate for § 1983 claim seeking money damages where “[t]here appears to be little

chance that a potential award of money damages would interfere with or disrupt the permanency

proceedings that are ongoing in Westchester County Family Court.”).

        Plaintiff alleges Defendant Diana Alma submitted a sworn petition in the Family Court

stating that he “dragged his stepdaughter by the collar and [she] suffered scratches and bruises.”

(Id. at ¶¶ 43-44). He further contends that Alma engaged in abuse of process because she

“knowingly provided false information” when she filed the neglect petition. (Id. at ¶ 62).

Plaintiff explains his reasoning as follows:

        On March 18, 2020, Defendant Alma stated under oath in Family Court [that]
        ‘there wasn’t a need for the Plaintiff’s family to go to the emergency room’ on
        August 23, 2019. Because of the Defendant Alma’s revelation at the hearing,
        Defendant Alma knowingly provide[d] false information to the Family Court back
        on August 28, 2019, when she filed a petition for Neglect against the Plaintiff.

(Id. at ¶¶ 61-62).

        Malicious abuse of process can support liability under § 1983. Savino v. City of

New York, 331 F.3d 63, 76–77 (2d Cir. 2003) (claim involving abuse of criminal

proceedings). In New York, “a malicious abuse-of-process claim lies against a defendant

who (1) employs regularly issued legal process to compel performance or forbearance of


                                                  13
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 14 of 27



some act (2) with intent to do harm without excuse of justification, and (3) in order to

obtain a collateral objective that is outside the legitimate ends of the process.” Id. at 76.

Thus, “it is not sufficient for a plaintiff to allege that the defendants were seeking to

retaliate against him by pursuing his arrest and prosecution. Instead, he must claim that

they aimed to achieve a collateral purpose beyond or in addition to his criminal

prosecution.” Id. at 77.

        Here, there are no allegations that Defendant Alma pursued neglect proceedings to

achieve a collateral purpose. Moreover, contrary to Plaintiff’s assertions, Defendant

Alma’s statement that an urgent, emergency room visit was not required to treat the

child’s injuries does not undermine the neglect petition, which does not require that

children have suffered injuries requiring urgent medical treatment. See N.Y. Fam. Ct. Act

§ 1012 (a neglected child is a child “whose physical, mental or emotional condition has

been impaired . . . as a result of the failure of his parent . . . to exercise a minimum degree

of care . . . in providing the child with proper supervision or guardianship . . .”). Plaintiff

cannot state a claim against Defendant Alma for abuse of process in the absence of

allegations that she pursued the neglect proceedings to achieve a collateral purpose, and

the Court therefore dismisses Plaintiff’s abuse of process claim for failure to state a claim

on which relief can be granted.

               ACS Commissioner Hansell

        Plaintiff contends that ACS Commissioner Hansell is “vicariously liable” for Alma’s

conduct. (Id. at ¶¶ 65-68).To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts

showing the defendants’ direct and personal involvement in the alleged constitutional

deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013)

(citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable


                                                  14
           Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 15 of 27



under § 1983 solely because that defendant employs or supervises a person who violated the

plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not

be held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.”). An individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 4

       Plaintiff does not allege any facts showing that Defendant Hansell was personally

involved in the events underlying Plaintiff’s claims. The allegations thus fail to state a claim on

which relief may be granted against Defendant Hansell in his personal capacity.

       Moreover, as an agency of the City of New York, ACS cannot be sued in its own name

and must instead be sued in the name of the City of New York. See N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the city of New York and not in that of any agency, except where

otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007).

Plaintiff has named the City of New York as a defendant, and Plaintiff’s official-capacity claims

against ACS Commissioner Hansell can therefore proceed against the City of New York. See

Castanza v. Town of Brookhaven, 700 F. Supp. 2d 277, 284 (E.D.N.Y. 2010) (“Based upon the


       4
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                 15
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 16 of 27



understanding that it is duplicative to name both a government entity and the entity’s employees

in their official capacity, courts have routinely dismissed corresponding claims against

individuals named in their official capacity as redundant and an inefficient use of judicial

resources.”).

E.       Municipal Liability

       Plaintiff sues the City of New York based on alleged constitutional violations arising

from his contact with employees of the NYPD, the DOE, and the ACS. When a plaintiff sues a

municipality such as the City of New York under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997).

       Plaintiff states that he is suing the City of New York because it is “responsible for the

policy, practice, supervision, implementation, and conduct of all NYPD matters . . . .” (ECF 2 at

¶ 5). But Plaintiff has not identified any particular policy or practice of the City of New York that

caused a violation of his rights in connection with any of his three arrests.




                                                  16
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 17 of 27



       Plaintiff also sues the City of New York DOE, alleging that it allows “teachers to falsely

call 911 [where] a parent, such as plaintiff, . . . had a court order to be with a resource and to be

with his daughter after school hours.” (Id. at ¶ 100.) Plaintiff’s allegations are insufficient to

plausibly allege that the DOE has a policy authorizing teachers to make false statements to

police. Instead, Plaintiff’s allegations at best plead facts showing that an ACS employee did not

notify the school that he had authorization to pick up his child. (ECF 2 at ¶ 78) (“Defendant

Alma did not inform Defendant Torres of the approved resource to pick up the Plaintiff’s

daughter.”). Such facts do not state a claim that the City of New York DOE has a policy that

caused a violation of his constitutional rights.

       Finally, Plaintiff alleges that ACS “developed [an] unconstitutional policy for allowing

workers such as Defendant Alma to fabricate evidence; false arrest; malicious prosecution of the

Plaintiff and his family.” (ECF 2 at ¶ 67). He states that “Defendant Hansell is the policymaker

for ACS and is responsible for its agents.” (Id. at ¶ 68). However, a single incident cannot be the

basis for a claim for municipal liability where the incident involves only actors below the policy-

making level. See, e.g., Ricciuti v, 941 F.2d at 123. Moreover, “the simple recitation that there

was a failure to train municipal employees does not suffice to allege that a municipal custom or

policy caused the plaintiff’s injury.” Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir.1993),

overruled on other grounds by Leatherman v. Tarrant Cnty. Narcotics Intelligence &

Coordination Unit, 507 U.S. 163 (1993). In sum, Plaintiff’s allegations do not state a claim

against the City of New York based on the conduct of its police officers, or its school or child

protective services employees.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims insofar as he can

plead facts that state a claim under the standards set forth above. In the statement of claim,


                                                   17
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 18 of 27



Plaintiff must provide a short and plain statement of the relevant facts supporting each claim

against each defendant named in the amended complaint. Plaintiff is also directed to provide the

addresses for any named defendants. To the greatest extent possible, Plaintiff’s amended

complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended




                                                 18
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 19 of 27



Complaint,” and label the document with docket number 20-CV-3083 (LLS). An Amended

Complaint form is attached to this order.

        If Plaintiff chooses to file an amended complaint, he may wish to reach out to the New

York Legal Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New

York, which is a free legal clinic staffed by attorneys and paralegals to assist those who are

representing themselves in civil lawsuits in this Court. A copy of a flyer with details of the clinic

is attached to this order.

        No summons will issue at this time. If Plaintiff fails to file an amended complaint within

the time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

 Dated:    May 5, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                 19
           Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 20 of 27




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 21 of 27



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 22 of 27




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 23 of 27



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 24 of 27




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 25 of 27




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 26 of 27



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
          Case 1:20-cv-03083-LLS Document 4 Filed 05/05/20 Page 27 of 27




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
